Title: To James Madison from Charles Pinckney, 24 November 1803
From: Pinckney, Charles
To: Madison, James



Dear Sir
November 24: 1803 In Madrid
I have the honour to inclose to you some of the Consular accounts & of which these are the duplicates. That of Mr Yznardys & Terrys will be forwarded as soon as recieved & upon examining & settling the account of M William Kirkpatrick of Malaga I have good reason to believe there has been a mistake of One hundred & five Dollars (or Twenty two or three Pounds sterling) in the Order I drew on Amsterdam in his favor. The mistake arose in M Kirkpatrick’s having included in one Bill of Exchange he drew two accounts which ought to have been kept separate & on Messieurs Patrick Joyes & sons (our Bankers in Madrid) having mislaid the Bill—supposing the whole Bill to have been for his consular account it was paid & charged as such, but it now appears upon a close examination that a small account must have been added & included, & that this although right & due to M Kirkpatrick should have been charged to a different account.
M Kirkpatricks account as Consul stands then at One hundred & fifty eight Dollars & 40 Cents.
Mr Youngs first account at Seven hundred & fifty nine Do.
M Montgomerys at One hundred & seventy two Dollars
Mr Youngs second at Two hundred & twenty three Do
De Limas charge at thirtyfive Dollars
& M Lamsons at Forty five Dollars
These are small sums except Mr Youngs which were paid before the receipt of your letter & remarks on his former account—since this very little has been paid to any Consul for I so generally object now to their accounts that few are sent to me except they are very small.
By letters written you the last Week Via Lisbon you will hear fully from me respecting the situation of our affairs here & our Expectations which begin to wear a more favourable aspect. It is this moment announced to me officially from the Secretary of State that Intelligence is received of the Yellow fever appearing in Philadelphia & of their being obliged to extend the regulations of their Board of Health in their seaports to Vessels arriving from that City & placing them in the same situation as Vessels arriving from New York. I must request my best respects & affections to the President & our friends at Washington & remain Dear Sir with regard Yours Truly
Charles Pinckney
Mr Yznardy & Terrys joint accounts & M Kirkpatricks requiring to be separated & classed will be forwarded by the next transmission of Consular accounts.
  

   
   RC (DNA: RG 59, DD, Spain, vol. 6A). Docketed by Wagner as received 30 Mar. 1804. Note on cover sheet reads: “Bordeaux Dec: 10. 1803 forwarded by Your obd Sert William Lee.”



   
   Enclosures not found.


